Notice of Pre-AIA  or AIA  Status


Election/Restrictions

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species A1 and B1 in the reply filed on 03/22/2022 is acknowledged.  The examiner, however, has reconsidered the requirement for election of species and withdrawn it.  Therefore, all the species will be searched and examined.
	The examiner will examine and search claims 1-20.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riebman et al. (U.S. Patent Application Publication 2016/0114112).

Regarding claims 1-3, 7, 9, 11, 15,  and 17-19, Riebman et al. disclose a medical instrument comprising:
a tubular member (“flexible elongated delivery cannula 54,” see [0040] and figures 1-8),
a microsurgical tool in the form of an infusion cannula (“gas conduit 66“in “Gas flows through gas supply line 60 connected to delivery cannula 54, flowing via gas conduit 66 to exit delivery cannula 54 out of the tip 70 towards tissue 90,” see [0042] and figures 1-9B) operatively positioned within the tubular member, 
a first distance indication member (the top or upper member of the pair “distance indicators” 103b, see [0063] and figure 9B) having a proximal end coupled to a distal end of the tubular member, and extending beyond a distal end of, the microsurgical tool;
wherein a distal portion of the first distance indication member is located a predetermined distance from a distal end of the microsurgical tool (see figure 9B); 
wherein the distal portion of the first distance indication member is configured to transition from a first position of use to a second position of use when a predetermined force applied thereto (see [0063] and figure 9B), 
wherein a distal portion of the first distance indication member is configured to deflect when in contact with a tissue surface to give a visual indication that the distal end of the microsurgical tool is in proximity to the tissue surface (see [0063] and figure 9B); and
wherein the distal portion is further configured to return to a non-deflected configuration when no longer in contact with the tissue surface(see [0063] and figure 9B), and
a second distance indication member (the bottom or lower member of the pair “distance indicators” 103b, see [0063] and figure 9B) having a proximal end coupled to the distal end of the tubular member and a distal portion located a predetermined distance from the distal end of the tubular member,
wherein the distal portion of the second distance indication member is configured to transition from a first position of use to a second position of use when a predetermined force is applied thereto (see [0063] and figure 9B),
wherein a distal portion of the second distance indication member is configured to deflect when in contact with a tissue surface to give a visual indication that the distal end of the microsurgical tool is in proximity to the tissue surface (see [0063] and figure 9B); and
wherein the distal portion is further configured to return to a non-deflected configuration when no longer in contact with the tissue surface(see [0063] and figure 9B).


Regarding claims 8, and 16, Riebman et al. disclose a length of the first distance indication member (the length of the elongate thin portion 103b, see figure 9B) is unequal to the length of the second distance indication member (the length of the short round portion 110, see figure 9B).

Regarding claim 10, Riebman et al. disclose the distal portion of the first distance indication member is angled relative to a remaining portion of the distance indication member (see figure 9B).

Regarding claim 12, Riebman et al. disclose the invention.  Here it is interpreted that the first and second colors are the same.  Note there is nothing in the claim language to preclude this interpretation.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riebman et al. (U.S. Patent Application Publication 2016/0114112) as applied to claims 1, 9, and 17 above, and further in view of Wang et al. (U.S. Patent Application Publication 2005/0149002).

Regarding claims 5, 13,  and 20, Riebman et al. show the invention above including:
a tubular member (“flexible elongated delivery cannula 54,” see [0040] and figures 1-8 and 11A-11B),
a microsurgical tool in the form of an infusion cannula (“gas conduit 66“in “Gas flows through gas supply line 60 connected to delivery cannula 54, flowing via gas conduit 66 to exit delivery cannula 54 out of the tip 70 towards tissue 90,” see [0042] and figures 1-9B and 11A-11B) operatively positioned within the tubular member, 
a first distance indication member (“distance indicator 105 wire,” see [0073] and figures 11A-11B) having a proximal end coupled to a distal end of the tubular member, and extending beyond a distal end of, the microsurgical tool;
wherein a distal portion of the first distance indication member is located a predetermined distance from a distal end of the microsurgical tool (see figures 11A-11B); 
wherein the distal portion of the first distance indication member is configured to transition from a first position of use to a second position of use when a predetermined force applied thereto (see [0073] and figures 11A-11B), 
wherein a distal portion of the first distance indication member is configured to deflect when in contact with a tissue surface to give a visual indication that the distal end of the microsurgical tool is in proximity to the tissue surface (see [0073] and figures 11A-11B); and
wherein the distal portion is further configured to return to a non-deflected configuration when no longer in contact with the tissue (see [0073] and figures 11A-11B).
Riebman et al. even disclose the first distance indication member is made of polypropylene (see [0073]), but fails to disclose the polypropylene is EPDM.
However, like Riebman et al., Wang et al. disclose and medical device that uses a polypropylene and teaches the use of polypropylene in the form of EPDM in order to provide “a material that is biocompatible and avoids irritation to body tissue” (see [0563]) and “the coating composition adheres better to the surface of the medical device when the device is subjected to forces, stress or mechanical challenge” (see [0564]).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Riebman et al., as taught by Wang et al., to provide the polypropylene distance indication member in the form of EPDM in order to provide “a material that is biocompatible and avoids irritation to body tissue” and “the coating composition adheres better to the surface of the medical device when the device is subjected to forces, stress or mechanical challenge.”

Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Riebman et al. (U.S. Patent Application Publication 2016/0114112) as applied to claims 1, and 9 above, and further in view of Riebman et al. (U.S. Patent Application Publication 2016/0114112) - themselves.

Regarding claims 6 and 14, Riebman et al. show the invention above including:
but fail to recite: “the distal portion of the first distance indication member comprises a color that differs from a remaining portion of the first distance indication member,” and
Riebman et al., however, does disclose in another embodiment wherein the distance indicator 104 “has distance indicating markings, such as colored dots or cross-lines, optionally spaced equidistantly, such as every 1 cm or every 2 cm along the string,” see [0066] and figures 10A and 10B.
Additionally, the examiner takes Official Notice that the “a color that differs from a remaining portion of the first distance indication member” because one of ordinary skill in the art would know to use a different color for the visual indicating markers.
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate,” see MPEP 2144.03C.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Riebman et al., as taught by Riebman et al. - themselves, to provide the distance indication member with colored indicating markers in the form of dots and cross-lines of “a color that differs from a remaining portion of the first distance indication member” so that the indicating markers may be visually indicated.


Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792